Exhibit 10.1
FIRST AMENDMENT TO CONSULTING AGREEMENT
     This First Amendment to Consulting Agreement (this “Amendment”) dated as of
October 30, 2009 is by and between AptarGroup, Inc., a Delaware corporation (the
“Company”), and Carl Siebel Consulting GmbH (the “Consultant”).
RECITALS
     WHEREAS, the Company and the Consultant have entered into that certain
Consulting Agreement dated as of October 17, 2007 and effective as of January 1,
2008 (the “Consulting Agreement”); and
     WHEREAS, the Company and the Consultant desire to amend the term of the
Consulting Agreement as set forth herein.
     NOW, THEREFORE, in consideration of the foregoing premises and of other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties hereto, the parties intending to be legally bound
hereby agree as follows:
AGREEMENT
     1. Section 1 (Term of Agreement). Section 1 of the Consulting Agreement is
hereby deleted in its entirety and replaced with the following:
The Company hereby agrees to retain the Consultant as a consultant, and the
Consultant hereby agrees to be retained by the Company, upon the terms and
subject to the conditions hereof for the period commencing on January 1, 2008
(the “Effective Date”) and ending on June 30, 2010, unless earlier terminated
pursuant to Section 5 hereof.
     2. Effect on the Consulting Agreement. (a) On and after the date hereof,
each reference in the Consulting Agreement to “this Agreement”, “herein”,
“hereof”, “hereunder” or words of similar import shall mean and be a reference
to the Consulting Agreement as amended hereby.
     (b) Except as specifically amended by this Amendment, the Consulting
Agreement shall remain in full force and effect and the Consulting Agreement, as
amended by this Amendment, is hereby ratified and confirmed in all respects.
Upon the execution and delivery hereof, the Consulting Agreement shall thereupon
be deemed to be amended as hereinabove set forth as fully and with the same
effect as if the amendment made hereby was originally set forth in the
Consulting Agreement, and this Amendment and the Consulting Agreement shall
henceforth be read, taken and construed as one and the same instrument, but such
amendments and supplements shall not operate so as to render invalid or improper
any action heretofore taken under the Consulting Agreement.
[Remainder of Page Intentionally Left Blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused this First
Amendment to Consulting Agreement to be duly executed as of the day and year
first above written.

                  AptarGroup, Inc.    
 
           
 
  By:   /s/ Peter Pfeiffer    
 
                Name: Peter Pfeiffer
        Title: President and Chief Executive Officer    
 
                Carl Siebel Consulting GmbH    
 
           
 
  By:   /s/ Carl A. Siebel    
 
                Name: Carl A. Siebel         Title: Geschäftsführer    

2 